Title: To Thomas Jefferson from Alexandre Charles Louis d’Ambrugeac, 26 December 1800
From: D’Ambrugeac, Alexandre Charles Louis
To: Jefferson, Thomas




Monsieur
Washington.—26 Xb 1800

Depuis deux jours je me suis presenté trois fois chez vous, pour avoir lhonneur de vous voir, et de vous demander, Vos ordres et Commissions pour Paris.
Je pars demain matin. et je Vous assure que cest avec un regret bien sincere, et bien senti, que je quitte le pays, sans avoir pu satisfaire Mon intensif Desir, dirai je ma Curiosité, de Causer, avec Monsieur Jefferson;
Si je pouvois etre assez heureux pour pouvoir vous étre bon a quelque chose, en france, Ordonnez. je me croirai fort honoré, de cette Circonstance fortuite,—je resterai Deux jours a Baltimore, où je Compte voir le general Samuel Smith.
Je n’ai pas besoin sans doute Monsieur, de vous avouer le plaisir que je vais avoir a Mon arrivée a Paris, d’avoir a leur annoncer les Esperances que les republicains Americains, ont relativement a Vôtre Election.
Jai lhonneur d’etre avec profond respect Monsieur Vôtre tres H. et t. O. S.

Dambrugeac



editors’ translation

Sir
Washington, 26 Dec. 1800

Over the last two days I have presented myself three times at your residence in order to have the honor of seeing you and of asking for your orders and errands in Paris.
I am leaving tomorrow morning, and I assure you that it is with a very sincere and deeply felt regret, that I am leaving the country without having satisfied my intense desire, may I say my curiosity, to converse with Mister Jefferson.
If I could be fortunate enough to be useful to you in any way in France, give the order. I should consider myself very honored in that fortuitous circumstance—I shall stay two days in Baltimore, where I expect to see General Samuel Smith.

I certainly have no need, Sir, to confess to you the pleasure I shall have upon my arrival in Paris to be able to announce to them the hopes held by American republicans concerning your election.
I have the honor to be with deep respect, Sir, your very humble and very obedient servant

Dambrugeac


